I should like to express my sincere congratulations to you, Sir, on your election to the presidency of the forty-fifth session of the General Assembly. I am confident that under your wise and able leadership the current session will take effective steps at this very sensitive juncture, when the role of the United nations in resolving regional crises and confronting threats against international peace and security is being emphasized more than ever before.

Our world is undergoing a rapid change. The tumulous changes in this decade, including the victory of the Islamic revolution in Iran and the resurgence of Islamic revivalism across the globe, characterized by reliance on God, religion, morality and people; the decline of Marxist thought, which had been based on the negation of these very, basic characteristics, rapid developments in the socialist bloc, concomitant with effective participation by the masses in the management of their own affairs; unification of the two Germanys, signifying the end of the age of the supremacy of super-Power interests over the aspirations of nations - these  are all nothing if not clear evidence that we have arrived at the age of ever-increasing reawakening of nations. In this age, aggression, domination and exploitation - under the pretext of containing the rival Power  - will be resisted by hitherto repressed nations, but also the application of double standards to such phenomena and situations will be shunned by international public opinion. 



Now that it appears that the age of cold war and fierce super-Power rivalry has come to an end, if the transition in the international system fails to embody the principle of justice, and if the concentration of resources in certain specific parts of the world do not cater to the qualitative promotion of living standards and growth and development in the least developed and the developing countries, I venture to state that a real confrontation between the oppressed and their oppressors will be a forgone conclusion. This is far from being a threat, it is a realistic analysis of the objective conditions of human beings who are cognizant of the causes of their plight and their deprivation, and have come to realise that for the subjugated nations there exists no other choice but to overturn an imposed situation. 


Therefore, ensuring the rights of nations is of vital importance for the establishment of just and peaceful relations among States in the future international system. The evolution of the world order should create a milieu in which all nations can develop and realize their potential for growth, development and scientific and cultural progress. Economic justice, development and relative prosperity, social equality, promotion of respect for the rule of law in international affairs, non-resort to aggression and cohesion in the settlement of disputes and respect for sovereignty of all States should, inter alia, provide the foundations for the new international order. In this context, the role of the United Nations in guiding international development towards the realization of such common human ideals is indeed a sensitive and fundamental question.

The raison d'etre for our presence in this prestigious world forum is to respect the will of the international community as crystallized in the purposes and principles of the United Nations enshrined in its Charter. In the light of the occupation of Kuwait by Iraq and the current crisis in the Persian Gulf and the ensuing worldwide outrage, a glance at the realities and origins of the crisis and a comparison between Iraqi aggression against Kuwait and the aggression against the Islamic Republic of Iran 10 years ago would indeed be in the order. 

Hours after the occupation of Kuwait the Security Council adopted a resolution under Chapter VII of the Charter, demanding the immediate and unconditional withdrawal of Iraqi forces from Kuwait. Five resolutions, condemning the aggression, imposing comprehensive sanctions and calling for concerted international pressure, received the seal of approval of the Council in the span of two weeks; this makes a total of seven resolutions so far. All of a sudden, the major Powers in the Security Council, in particular the United States, rose to the defence of the Charter in an unprecedented manner, claiming that they would not allow any tempering with cardinal and universally recognized principles of international law, employing the means available to the international community in order to ensure the failure of the party which had chosen to solve its problems through resort to force and military occupation of another country, so that the aggressor would be denied any fruit of its aggression. A spectacular public international solidarity to corner the aggressor was painted in front of the unbelieving eyes of the world public. 


Let us now compare this pattern of behaviour with that of the same powers in the Security Council and their regional allies vis-à-vis the Iraqi aggression against the Islamic Republic of Iran 10 years ago. At that time, the first Security Council resolution was adopted six long days after the aggression, and it only called for ``refraining from any further use of force'', without even referring to withdrawal. For the next eight years, support in all its imaginable forms - political, diplomatic, military, logistical, intelligence and financial - was lavished on Iraq in order to prevent the Iranian people from repelling aggression and regaining their legitimate rights. 

It appears as though for those eight years such principles as the inadmissibility of resort to force and occupation and the duty to suppress acts of aggression fid not exist in the Charter of the United Nations. The righteous positions of the Islamic Republic of Iran and those I, myself, pronounced every year from this very rostrum were all ignored, owing to the supremacy of the self-serving logic of hegemonic Powers over the principles of the Charter and the unfortunate negligence of some Aran States in the Persian Gulf of their long-term interest. This approach was pursued not only during the eight years of sacred defence by the Muslim people of Iran, but even during the two-year-long talks to achieve the implementation of Security Council resolution 598 (1987), during which not even a single word was uttered by the champions of international law in support of the mandatory requirements of their own resolution and of our legitimate rights, much less the realization of justice. Surprisingly, lack of progress in the implementation of Security Council resolution 598 (1987) was instead utilized by the same quarters as a means to seek political concessions from the Islamic Republic of Iran. 


Lack of real commitment to principles and manipulation of the rules of international law have created a situation in which the positions and statements of the parties to the current crisis are in blatant contradiction with their practices and policies during the past decade. The party calling on the nations of the region to resist the imperialist policies of the United States and its regional collaborators fought, in concert with the same imperialist policies, against the Islamic republic of Iran for eight long years. And the party now claiming to oppose aggression and uphold the principles of the Charter and the decisions of the Security Council is the very same State which, along with its allies and it total contravention of the Charter, dispatched the armada to the Persian Gulf, resorting to joint military action against the Islamic Republic of Iran, precisely in a bid to assist the aggression against Iran and to save the aggressor.  

Against this background, the Islamic world will examine the realities as they are, notwithstanding the demagogic rhetoric, and cognisant of the fact that the origins of the current confrontation lie in a dispute over the expansion of gains, and not in a commitment to principles. Therefore, neither side can expect to command the support of Muslim public opinion unless it embarks on a practical ad clear course of rectifying its past policies. 

In view of the very dangerous end critical circumstances in the strategic Persian Gulf area and despite the tremendous damages incurred by the Iranian people as a result of the hostile policies of the major Powers and some regional States in the course of the past 10 years, the Islamic Republic of Iran has followed the developments with consistency, concern and keep interest, and has reacted accordingly. From the very outset of the Iraqi invasion of Kuwait, the Islamic republic of Iran clearly and unambiguously condemned Iraqi aggression and demanded the immediate, total and unconditional withdrawal of Iraqi forces from Kuwait. 






Regrettably, the Iraqi occupation of Kuwait provided the pretext for foreign 

Powers, particularly the United States and other Western countries, to dispatch 

their forces on a massive scale to the Persian Gulf region. Recent statements by American officials signifying their intention - a long-term presence of United States forces in the area, and the creation of the new military and security arrangement in the region - are alarming, and certainly give rise to further instability and tension in the area. It would be a very great mistake for the United States to assume that Muslim people would be indifferent to, and silent in the face of, such a presence. 

We have repeatedly declared, even from this vary rostrum, that lasting peace and security in the volatile Persian Gulf region can be provided only by the countries of the Region. The religious, cultural and economic bonds between the countries in the Persian Gulf provide the fundamental incentives for their solidarity, and give them the necessary capability to preserve regional security, free from the presence and intervention of foreign forces. It is regrettable that some countries in our region have not yet appreciated the reality that foreign forces wok to further their own interests rather than those of countries in the region. Enjoying one of the longest tradition of contribution to human civilisation and global peace, the Islamic Republic of Iran, as the major country of the region, considers its national security to be intertwined with the stability of the sensitive Persian Gulf area, and has proved to be a pillar of regional stability and security. In this context, relying on the faithful Muslim people, it has resisted any foreign domination , as such domination is the cause of instability 
In the area.


The Islamic Republic of Iran, while, as a matter of principle, condemning the occupation of Kuwait by Iraq and rejecting any alteration in the region's geography, which would certainly had to a state of permanent instability, considers the long-term presence of foreign military forces in the area to be detrimental to the interests and security of the countries in the region. It is the firm conviction of the Islamic Republic of Iran that faithful commitment to, and compliance with, the relevant Security Council resolutions by all countries - particularly Iraq - is the only path to the establishment of peace and tranquillity in our area. The Islamic Republic of Iran once again reaffirms its commitment to compliance with relevant Security Council resolutions, in line with its obligations under the Charter of the United Nations. 


From the outset, we have made a very clear distinction between, on one hand, the process of peace and the resumption of good neighbourly relations with Iraq and, on the other bend, the current crisis in the Persian Gulf. On 14 August 1998 the President of Iraq, in a letter addressed to the President of the Islamic republic of Iran, reaffirmed the commitment of the Government of Iraq to the 1975 Treaty concerning State Frontier and Neighbourly Relations between Iran and Iraq. Since then, in accordance with Security Council resolution 598 (1987), Iraqi forces have withdrawn, in a military sense, from the occupied territory of the Islamic Republic of Iran, and a majority of the prisoners of war have been exchanged. 



The visit of the Deputy Prime Minister and Minister for Foreign Affairs of Iraq to the Islamic Republic of Iran and the subsequent visit of the deputy Foreign Minister of the Islamic Republic of Iran to Iraq , undertaken for the implementation of relevant provisions of Security Council resolution 598 (1987), including the comprehensive  exchange of frontier lines in accordance with the 1975 Treaty, and other political issues of mutual interest, such as settlement of outstanding issues and the re-opening of the embassies, signify the mutual desire of the two sides for the establishment of peace between the two Muslim nations, which enjoy historical and deep-rooted religious and cultural bonds. 

I should like once again to express my sincere appreciation to Mr. Javier Perez de Cuellar, the Secretary-General of the United Nations, and to his distinguished colleagues for their tireless efforts towards implementation of resolution 598 (1987). It is our earnest hope that settlement of the dispute between Iran and Iraq, in accordance with the Security Council resolution, will provide a precedent for termination of the occupation of Kuwait and resolution of the current Persian Gulf crisis on the basis of relevant Security Council resolutions. 


The ongoing Persian Gulf crisis, which has seriously jeopardized regional, as well as global, security and stability and has brought the military build-up in the region to the threshold of explosion, does indeed underline the necessity of intensifying international efforts in the field of disarmament. The Islamic Republic of Iran firmly believes that the most essential step for the realization of comprehensive and total disarmament  lies in fundamental changes in the military doctrines of major nuclear powers. These doctrines have, in the course of several decades, not only accelerated the arms race and the proliferation of nuclear weapons and other weapons of mass destruction, but have also contributed to the flare-up of many international and regional conflicts and crises, thereby derailing the limited resources of the developing countries from socio-political development to military-hardware acquisitions. 

So long as comprehensive disarmament has not materialized, the adoption of immediate measures, such as a comprehensive nuclear-test ban, the strengthening of the security of non-nuclear-weapon states against the use of the threat of the use of such weapons, and the establishment of nuclear-weapon-free zones in various parts of the world - in particular, the Middle east - ins indeed necessary for the preservation of international peace and security. In this context, the Islamic Republic of Iran, as the country most victimized by the use of chemical weapons in recent times, attaches particular significance to the conclusion of a chemical-weapons convention and is of the view that the comprehensiveness and universality of such a convention require the adoption of certain precise and all-inclusive provisions. Moreover, we believe that it is imperative that measures be taken to guarantee the security of the countries facing the threat of the use of chemical weapons. Equally, the major powers should refrain from insisting upon maintaining certain quantities of their chemical arsenals as security.

The Middle East problem persists, and the oppressed Palestinian people continue to suffer. The regime occupying Palestine, whose very foundation is aggression and expansionism, continues to intensify its cruel crimes, and, in a vicious campaign to eliminate the Islamic resistance, has embarked on a persistent policy of expulsion of Palestinian inhabitants and of forcible demographic change, as well as the murder and injury of large numbers of the oppressed Muslim people of Palestine. 
 

Nevertheless, the heroic intifadah of the Palestinian people, now in its third year, has amply proved that, despite the barbaric policies of the Zionist regime, this genuine popular movement for reassertion and regaining of the usurped rights of a revolutionary people continues to march forward. In the meantime the massive settlement of Jewish migrants in occupied Palestine has been a matter of deep concern. The Islamic Republic of Iran, while condemning this joint scheme of the Zionists and hegemonic Powers, believes that it is incumbent upon the international community to counter such illegal and inhuman practices. 

The Islamic Republic of Iran, stressing the necessity of preserving the independence and territorial integrity of Lebanon and respect for the right to self-determination of the people of Lebanon in accordance with the will of the majority, reaffirms its full support for the resistance of the Lebanese and Islamic national forces against the conspiracies and aggression of the Zionist regime. 


The Security Council's expeditious response to the recent act of aggression in the Persian Gulf has fostered the optimism that the Council is approaching, although belatedly, the realization that for the maintenance of international peace and security adoption of a resolute stance and effective practical measures to counter aggression is a logical imperative. Hence the Council is duty-bound to shoulder its institutional obligations vis-à-vis persistent Zionist aggression against Islamic lands and adopt effective concrete measure under Chapter VII of the United Nations Charter. 


The question of Afghanistan, notwithstanding advances and setbacks in the course of last year, still remains unresolved. The Islamic Republic of Iran, as a neighbour of Afghanistan, and in light of common ties of religion, culture and history, cannot remain indifferent to the destiny of its neighbouring country and its Muslim people. While reaffirming our support for the struggle of the Muslim Afghan people, we stress the necessity for establishing an independent, Islamic and non-aligned government in Afghanistan enjoying good relations with its neighbours, which can only be attained through the unity of all Afghan Muslim people and respect for the wish of the majority expressed in a free election. 


We declare our readiness to play an active and serious role in assisting the Afghan people to hold free elections in the exercise of their inalienable  right to self-determination - a role emanating from the existing strong moral bonds between the Islamic Republic of Iran and the Afghan people and the Mujahidin. The mechanism for free elections under the supervision of the United Nations, which was proved effective in turbulent areas such as Namibia, can be utilised with the  co-operation of neighbouring countries to bring the crisis in Afghanistan to an end. We hope that with the resolution of the Afghan problem and the emergence of a propitious situation, Afghan refugees can voluntarily and honourably return to their homeland. 



On the question of Kashmir, the Islamic Republic of Iran expresses deep concern over the violent trend of last year. It is to be hoped that through adoption of appropriate measures, and taking into account the demands of the Muslim people of Kashmir, fundamental steps for the peaceful settlement of this question will be taken. 

The Islamic Republic of Iran has, since the adoption of the historic Declaration of the special session of the general Assembly on apartheid, followed developments in South Africa with interest and concern. The release of nelson Mandela represents the beginning of a process, which can be completed only by the total dismantling of apartheid in South Africa and the formation of a non-racial government based on the free will of the people of that country. 


The Islamic Republic of Iran, inspired by the principle of the dignity and exalted worth of the human person, has always emphasized the civil and political, as well as economic, social and cultural rights and responsibilities of human beings and has attached prominence to the participation of all people in determining their destiny in political, economic, cultural and social fields. For more that a decade, the Islamic Republic of Iran participated actively in the Organization of the Islamic Conference in the drafting of the Declaration on Human Rights in Islam and, last December, hosted the concluding meeting of experts in Tehran to finalize that document. While in this context we continue to cooperate with the human rights organs of the United nations, and support relevant United nations activities geared to the promotion and betterment of the human situation, we are of the view that politically motivated and selective approaches in such organs would tarnish the very credibility and undermine the effectiveness of the Organization in this sensitive field. 




Creation of a healthy environment and a social milieu conducive to the preservation of human dignity and the growth of the personality of the human being calls for a concerted campaign at the global level against poverty, discrimination, moral decadence and crime. Drug addiction and trafficking is a social ill of global dimension, which not only destroys the body and the soul of millions of people but also lies at the root of rampant violence threatening the fabric of many societies. 
The Islamic Republic of Iran, because of its sensitive geographic position, has had to grapple with the transit of narcotics ad its pernicious effects on our society. We have adopted a comprehensive plan to combat this menace. Yet, experience has shown that success in eradicating the drug problem requires no less than a concerted and decisive international response, co-operation and programme of action. 





The eighteenth special session of the General Assembly devoted to international economic co-operation and, in particular, revitalisation of growth and development in the developing countries, was a welcome turning-point in our collective efforts to overcome economic crises in developing countries and to establish an equitable and balanced system equally benefiting the developed and the developing. In this context, the session's final declaration provides an appropriate framework for the resumption of the North-South dialogue. It took two long years of tireless efforts to agree on holding the session and to draft the text of its final declaration. This process, in order to come to fruition, requires not only the common will and political commitment of all countries but also the formulation of practical mechanisms and concrete steps, among which is the inclusion of an item under the same title in the agenda of the current session of  the General Assembly. 

Today we are gathered here in this Assembly at a time when the importance of  the role of the United Nations to attain international peace and security, counter aggression and promote friendly relations among all nations cannot be
over-emphasized. International public opinion rightly expects this session of the 
General Assembly to be guided, without ulterior political motives, by the letter and spirit of the cardinal principles of the United Nations in confronting international conflicts, crises and challenges. The Islamic Republic of Iran is prepared to play its part in the realisation of such lofty objectives.

